DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The current claims are completely modified from the original claims to direct toward a vibrator specifically located between teeth of a user and specific movement of the vibrator with respect to the teeth. Original claims were directed toward a transducer having two configurations locating the transducer at a specific distance from a bone in each configuration. These are completely two different and separate inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amendments presented 9/20/21 are not entered as they are being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8433082 in view of Abolfathi1 (US 20080064993). 

Claim 22 under examination discloses
Claims 1 and 3 of 8433082 discloses 
a system for transmitting vibrations to an inner comprising: a transducer having a first end and a second end, wherein when the transducer is attached to a body, the transducer has a first configuration and a second configuration, wherein when the transducer is in the first configuration, the first end and the second end of the transducer are both a first distance from a bone, wherein when the transducer is in the second configuration, the first end and the second end of the transducer are both a second distance from the bone, and wherein the first end and the second end of the transducer are closer to the bone when the transducer is in the first configuration than when the transducer is in the second configuration; a microphone; a signal processor; a transmitter; and a receiver, wherein the microphone, the signal processor, and the transmitter are positionable behind an ear, and wherein an audio signal from the microphone is wirelessly transmittable to the receiver through skin.

Claim 1
An intraoral appliance for sound transmission, comprising: a. an intra-oral bone conduction sound transmission device capable of being affixed in the mouth of a user without requiring any modification or alteration of any portion of a tooth or other part of the dental anatomy of the user; and b. a housing for containing the intraoral bone conduction sound transmission device, the housing having a form factor optimized for extended intra-oral wear to improve user comfort, the housing including first and second chambers connected by a bridge and secured to one or more teeth.

Claims 2 and 3
2. The appliance of claim 1, comprising: a. an actuator to provide bone conduction sound transmission; and b. an amplifier or actuator driver coupled to the actuator to cause the actuator to generate sound. 
    3. The appliance of claim 2, comprising a wireless receiver coupled to the actuator driver or amplifier. 



As indicated in both claim sets from each application both application disclose a wireless mechanism to communicate to a bone conduction mechanism.
Now it would be obvious to one of ordinary skilled in the art that actuators could be attached to any tooth on any side of the mouth based on preference and comfort level of the user which will define two configurations disclose by claim 22 of application under examination. Depending on which tooth the device is installed on (various configuration) the distance of the mechanism or the vibrator from a specific bone (Right side mandible for example on one side of the mouth would be different for each configuration).
	However, the claims of US patent 8433082 do not specifically disclose that the wireless device is a behind an ear type mechanism.
	Abolfathi1 (US 20080064993) dislcoses a behind an ear type mechanism with microphone processor and receivers in wireless communication with intraoral vibrators.
	Since both the claims of 8433082 and Abolfathi disclose a wireless intraoral apparatus, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the BTE system of Abolfathi in the teachings by claims of 8433082 to effectively address the hearing impairment of various patients.
The rest of the claims follow the same pattern of rejectability

Claim 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9398370 in view of Abolfathi1 (US 20080064993). 
Claim 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9781525 in view of Abolfathi1 (US 20080064993). 
Claim 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9900714 in view of Abolfathi1 (US 20080064993). 
Claim 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10484805 in view of Abolfathi1 (US 20080064993). 
All the claims follow the same pattern of rejectability as explained above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abolfathi2 (20090149722) and further in view of Abolfathi1 (US 20080064993).
	Regarding claims 22 and 23, Abolfathi2 discloses a wireless mechanism to communicate to a bone conduction mechanism through an intra oral device (Figs 3 and 1D through an external device 22).
Now it would be obvious to one of ordinary skilled in the art that actuators could be attached to any tooth on any side of the mouth based on preference and comfort level of the user which will define two or more configurations depending on the specific tooth they are being attached to (Paragraph 0070 discloses “showing one possible location for removably attaching two-way communication assembly 14 upon or against at least one tooth, such as a molar 12.”). Depending on which tooth the device is installed on (various configuration) the distance of the mechanism or the vibrator from a specific bone (Right side mandible for example on one side of the mouth would be different for each configuration). Moreover the actuator (Fig 1-3 transducer 16) has two sides, one facing the teeth and one away from the teeth which are two ends of the transducer which obviously will vibrate simultaneously in the same direction while being vibrated.
	However, Abolfathi2 does not specifically disclose that the wireless device is a behind an ear type mechanism.
	Abolfathi1 (US 20080064993) discloses a behind an ear type mechanism with microphone processor and receivers in wireless communication with intraoral vibrators.
	Since both Abolfathi 2 and Abolfathi1 disclose a wireless intraoral apparatus, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the BTE system of Abolfathi1 in the teachings by Abolfathi2 to effectively address the hearing impairment of various patients.
	Regarding claim 24, Abolfathi2 and Abolfathi1 disclose the limitations of claim 22. The combination further discloses that when the transducer changes from the first configuration to the second configuration, the first end and the second end of the transducer move in the same direction (regardless of which teeth the transducer is attached to the vibration will be such that the front and back of the transducer will be vibrating in the same direction).
Regarding claim 25, 26, Abolfathi2 and Abolfathi1 disclose the limitations of claim 22. The combination further discloses that when the transducer is in the first configuration, a first terminal end and a second terminal end of the transducer are both the first distance from the bone, and wherein when the transducer is in the second configuration, the first terminal end and the second terminal end of the transducer are both the second distance from the bone (As explained above depending on which tooth the transducer is connected to the distance to a particular bone for example right mandible will be modified as the device is moved from first to second configuration i.e from first tooth to second tooth).
Regarding claim 27, Abolfathi2 and Abolfathi1 disclose the limitations of claim 22. The combination further an extension between the first end and the second end of the transducer (Abolfathi 2, Fig 3, the height of the transducer which are connecting the front and back of the transducer to each other).
Regarding claim 28 and 29, Abolfathi2 and Abolfathi1 disclose the limitations of claim 22. The combination further discloses a moveable mass connected to the transducer (Abolfathi 2, Fig 7, Hydrogel 74).
The motivation for using this mass would be to securely hold the transducer in place in various embodiments such as designs where the transducer is placed inside the shell as opposed to outside based on design preference of the designer or preference of the user purely as a matter of design choice to achieve the same predictable outcome of providing vibrations to the teeth of the user.
Regarding claim 30 and 31, Abolfathi2 and Abolfathi1 disclose the limitations of claim 28. The combination further discloses an extension (Abolfathi 2, Fig 7, Contact surface 70 extending from assembly 72), wherein when the transducer is in the first configuration (On a particular tooth on the right side of the mouth it is extending toward the mandible on the left), the extension extends away from the mass toward the bone, and wherein when the transducer is in the second configuration, the extension extends away from the mass toward the bone (If the same transducer is on the left side of the mouth the extension will be extending away from the mandible on the left) and an end of the mass is laterally farther from the extension than the first end or the second end of the transducer (the front of the transducer is farther from the the back of the mass is seen in figure 7 of Abolfathi 2).
Regarding claim 32, Abolfathi2 and Abolfathi1 disclose the limitations of claim 22. The combination further discloses in a different embodiment that transducer is peaceable between the bone and a soft tissue (Abolfathi 2, Fig 23-24, screw 246 part of the transducer attached to the underlying bone obviously going through the gum and holding portion of the transducer between bone and the gum).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the securing mechanism disclosed by the above embodiment to securely hold the transducer in place and avoid unwanted dislodgment. 
Regarding claim 33, Abolfathi2 and Abolfathi1 disclose the limitations of claim 22. The combination further discloses that the microphone is a first microphone, wherein the system further comprises a second microphone (Abolfathi 1, Fig 15, Microphones 188 and 188’) and the audio signal from the first microphone and an audio signal from the second microphone are simultaneously transmittable to the receiver (Fig 15 signals 202 and 202’).
Regarding claim 34, Abolfathi2 and Abolfathi1 disclose the limitations of claim 33. The combination further discloses a cell phone (Fig 15, cell phone 170 as disclosed in paragraph 0085). Obviously a cellphone has a microphone and although not specifically disclosed by the combination signals from the cell phone and the hearing aids are being received by the bone conduction intra oral device and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the capabilities of the devices to amplify the ambient sound or the signal being received by the cellphone to provide to a hearing impaired person using the device.
Regarding claim 35, 36, 40, Abolfathi2 discloses a wireless mechanism to communicate to a bone conduction mechanism through an intra oral device (Figs 3 and 1D through an external device 22).
Now it would be obvious to one of ordinary skilled in the art that actuators could be attached to any tooth on any side of the mouth based on preference and comfort level of the user which will define two or more configurations depending on the specific tooth they are being attached to (Paragraph 0070 discloses “showing one possible location for removably attaching two-way communication assembly 14 upon or against at least one tooth, such as a molar 12.”). One of these configuration could be called neutral  as a matter of choice depending on which tooth the device is installed on (various configuration) the distance of the mechanism or the vibrator from a specific bone (Right side mandible for example on one side of the mouth would be different for each configuration). Moreover the actuator (Fig 1-3 transducer 16) has two sides, one facing the teeth and one away from the teeth which are two ends of the transducer which obviously will vibrate simultaneously in the same direction while being vibrated.
Abolfathi2 further discloses a moveable mass connected to the transducer (Abolfathi 2, Fig 7, Hydrogel 74).
Abolfathi2 further discloses an extension (Abolfathi 2, Fig 7, Contact surface 70 extending from assembly 72), wherein when the transducer is in the first configuration (On a particular tooth on the right side of the mouth it is extending toward the mandible on the left), the extension extends away from the mass and transducer toward the bone, and wherein when the transducer is in the second configuration, the extension extends away from the mass toward the bone (If the same transducer is on the left side of the mouth the extension will be extending away from the mandible on the left) and an end of the mass is laterally farther from the extension than the first end or the second end of the transducer (the front of the transducer is farther from the the back of the mass is seen in figure 7 of Abolfathi 2). One should realize that the extension would be away from the mass and toward the bone in a perpendicular fashion depending on the specific location of the transducer and specific tooth the device is installed on.
	However, Abolfathi2 does not specifically disclose that the wireless device is a behind an ear type mechanism.
	Abolfathi1 (US 20080064993) discloses a behind an ear type mechanism with microphone processor and receivers in wireless communication with intraoral vibrators.
	Since both Abolfathi 2 and Abolfathi1 disclose a wireless intraoral apparatus, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the BTE system of Abolfathi1 in the teachings by Abolfathi2 to effectively address the hearing impairment of various patients.
Regarding claim 37, Abolfathi2 and Abolfathi1 disclose the limitations of claim 35. The combination further discloses in a different embodiment that transducer is peaceable between the bone and a soft tissue (Abolfathi 2, Fig 23-24, screw 246 part of the transducer attached to the underlying bone obviously going through the gum and holding portion of the transducer between bone and the gum).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the securing mechanism disclosed by the above embodiment to securely hold the transducer in place and avoid unwanted dislodgment. 
Regarding claim 38, Abolfathi2 and Abolfathi1 disclose the limitations of claim 35. The combination further discloses that the microphone is a first microphone, wherein the system further comprises a second microphone (Abolfathi 1, Fig 15, Microphones 188 and 188’ both wearable on user’s ear) and the audio signal from the first microphone and an audio signal from the second microphone are simultaneously transmittable to the receiver (Fig 15 signals 202 and 202’).
Regarding claim 39, Abolfathi2 and Abolfathi1 disclose the limitations of claim 38. The combination further discloses a cell phone (Fig 15, cell phone 170 as disclosed in paragraph 0085). Obviously a cellphone has a microphone and although not specifically disclosed by the combination signals from the cell phone and the hearing aids are being received by the bone conduction intra oral device and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the capabilities of the devices to amplify the ambient sound or the signal being received by the cellphone to provide to a hearing impaired person using the device.
Regarding claim 41, Abolfathi2 and Abolfathi1 disclose the limitations of claim 40. The combination further discloses that the microphone is a first microphone, wherein the system further comprises a second microphone (Abolfathi 1, Fig 15, Microphones 188 and 188’ both wearable on user’s ear) and the audio signal from the first microphone and an audio signal from the second microphone are simultaneously transmittable to the receiver (Fig 15 signals 202 and 202’).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652